DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on December 17, 2020.  Claims 17-30 are pending in the case.  Claims 17 and 24 are the independent claims.  
This action is non-final.

Claim Objections
Claims 22 and 28 are objected to because of the following informalities:  
These claims recite “selection of a data record linked to the one or more data records, or selection of a data record linked to the one or more data records,” where the second recitation of “selection of a data record linked to the one or more data records” appears to be redundant and was perhaps not intended.  
Appropriate correction is required.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauviller et al. (US 20150286959 A1).
With respect to claims 17 and 24, Hauviller teaches 
a computing device comprising: a processor; and a non-transitory storage memory configured to be coupled to a database, a first computing device, and a second computing device, the non-transitory storage memory comprising program instructions that, when executed by the processor, cause the processor to perform a method (e.g. paragraphs 0026-0027, describing Fig. 1, operating environment 10 including Global Distribution System/GDS 12, Computer Reservation Systems/CSRs 14, travel agency system 16, and traveler system 18, all communicating through network 20; GDS and CSRs collectively provide travel database system 22; paragraph 0031, Fig. 2, GDS, CSRs, travel agency system, traveler system implemented on one or more computing devices or systems including a processor 32, memory 34, mass storage memory device 36, connected to external resources including databases; paragraph 0033, operating system and computer program code embodied as applications residing in memory 34, having instructions executed by processor; paragraph 0037, information sharing module provided by one or more of the applications 48 and may be hosted on GDS, travel agency system, or traveler systems and includes a traveler profile database; i.e. where a travel agency system is analogous to a first computing device, a traveler system is analogous to a second device, and the GDS/CSRs which collectively provide a database system are analogous to a computing device having a processor and memory coupled to a database; paragraph 0095, described methods implemented by computer program instructions executed by processor and stored in computer readable medium); and 
the method of collaborative content creation performed in a network comprising a first computing device, a second computing device, and a computing resource comprising a database, the database, the first computing device, and the second computing device coupled to the computing resource (e.g. paragraphs 0026-0027, 0031, 0033, 0037, 0095 and Figs. 1-2, as cited above), the method comprising: 
receiving selection data from the first computing device at the computing resource (e.g. paragraph 0037, Fig. 3, information sharing session between travel agency system 16 and traveler system 18 initiated by either travel agent or traveler; paragraph 0039, travel agent querying the travel database system 22 for travel products; in response to receiving the travel product information from travel database system, displaying travel product information to travel agent; travel agent selecting one or more of the displayed travel products and have them displayed to the traveler; paragraph 0040, travel agent selects three hotels to share with the traveler; paragraph 0042, travel agent can place travel products in the shopping cart; paragraph 0046, travel agent selecting shared travel information to be displayed by interacting with user interface; selecting only relevant travel information to share with the traveler; paragraphs 0047-0048, describing Figs. 4 and 5, travel products presented in rows 110-115 via interface displayed to travel agent by agent visualization module; travel information displayed in information window 102 received from travel database system 22; paragraph 0049, to share travel information with the traveler, the travel agent may select a subset of the travel information or the entire set of results; paragraph 0051, once satisfied with selections, travel agent activates one of buttons 130, 132 to display the selected travel products to the traveler; paragraph 0053, describing Fig. 6, sharing window 104 provides travel agent with ability to input/alter template parameters and thereby determine what travel information is provided to the traveler system by the traveler visualization module and how it is displayed on the traveler system; paragraph 0065, describing Fig. 9, travel agent selecting subset of travel products and desired template for displaying the travel information to the traveler at block 210; paragraph 0067, travel agent also has ability to select different template or change parameters in template; paragraph 0089, Fig. 12, travel agent selects two flights 362a, 364b to be shared with the traveler in screen view 360; i.e. a first user on a first device, such as a travel agent, provides an input via a user interface selecting information for sharing to a second user on a second device, such as a traveler); 
selecting, by the computing resource, at least one data record from the database based on the selection data, wherein the at least one data record has a first data size (e.g. paragraph 0024, selecting which information returned from travel database system to display to the traveler; paragraph 0027, GDS and CSRs collectively providing travel database system that enables the travel agency system to search for an book flights, trains, hotel rooms, rental cars, and other travel products; paragraph 0037, booking module residing on GDS/CSRs; paragraph 0039, travel product from database, agent selecting travel product; paragraph 0040, traveler visualization module receiving and displaying information relating to the three hotels to the traveler; paragraph 0042, placing items in shopping cart;  shopping cart provided by GDS or CSRs; paragraph 0055, travel products in travel database system 22; travel agent selecting subset of options for display to traveler; paragraph 0061, as travel products are selected, they are added to the shopping cart; paragraph 0068, shared travel information sent to the traveler visualization module; paragraph 0072, booking file which includes itinerary/shopping cart from previous session; paragraph 0073, booking file retrieved from travel database; paragraph 0088, traveler visualization module retrieves the shared travel information; i.e. where the information selection for sharing by the first user to the second user corresponds to travel information/products stored in a database, and this information/product in the database is to be reformatted and provided to the second user, the information/products in the database which correspond to the selections of the first user are selected for formatting and sharing to the second user; as can be seen in Figs. 4-6 and 12, each travel product in the database has a data size; for example as shown in Fig. 4, the travel product shown in row 134, Item 3, has at least 6 attributes; compare with paragraph 0043 of the specification of the instant application, which appears to indicate that the size of the data record in the database is determined based on the total amount of information (such as different associated information fields/attributes) in the database entry; moreover, where the travel agent selections are also stored in a shopping cart and/or booking file, which are maintained on the travel database, the travel agent’s selections cause the selected travel product data records to be selected for storing in association with the shopping cart/booking file in the database, where the shopping cart/booking file is a data record in the database which collectively includes each of the selected travel products); 
creating, by the computing resource, user interface information representative of the at least one data record, wherein the user interface information is configured to allow the second computing device to display a representation of the at least one data record in a user interface of the second computing device, and the user interface information has a second data size that is smaller than the first data size of the at least one data record (e.g. paragraph 0040, traveler visualization module providing user interface for displaying travel information to the traveler; traveler visualization module configured to reformat information presented by the agent visualization module so that the information is more understandable to the traveler; paragraph 0042, causing contents of shopping cart to be displayed to the traveler for approval; paragraph 0043, formatting travel information sent to traveler system to optimize it for display by the traveler system; paragraph 0044, formatting travel information provided to the traveler according to template, which causes traveler visualization module to format the travel information in way specific to traveler; paragraph 0051, information relating to the selected travel products displayed via the HMI 40 of the traveler system so that the information is presented to the traveler; paragraph 0053, travel information provided to the traveler system by the traveler visualization module; paragraph 0054, template parameters include level of detail displayed by the traveler visualization module; as shown in Fig. 6, this includes at least low, medium, and high levels of detail; paragraph 0056, Figs. 7 and 8 show how shared travel information selected by the travel agent in Figs. 4-6 are displayed to the traveler; the information is formatted by the traveler visualization module 54 based on device used to view the information; paragraph 0068, Fig. 9, traveler visualization module formatting the shared travel information based on the selected template and display capabilities of the traveler system; paragraph 0090, Fig. 13, depicting screen view 370 displayed on traveler system by traveler visualization module; the shared travel information of the selected flights 362a, 364a from screen view 360 has been reformatted into display windows 372, 374 by traveler visualization module, including converting flight codes, etc.; paragraph 0091, Fig. 14, screen view 380 with shared travel information of selected flights reformatted into display windows 382, 384; paragraph 0093, certain information displayed on screen view 360 (i.e. of the travel agent’s interface) omitted from screen views 370, 380 (i.e. of the traveler’s interface); i.e. as can be seen by comparing the interfaces prepared for the traveler, such as Figs. 7-8 and 13-14, based on the travel agents selections, as shown in Figs. 4-6 and 12, after the travel-agent selected data has been formatted according to the template, etc., it includes a reduced amount of data fields/attributes as compared to the product as stored in the database; for example, as shown in Fig. 4, the data record selected for sharing corresponding with row 134, Item 3, includes at least six attributes; however, as shown in Fig. 7, after this data record is formatted for presentation to the user, as indicated at Option 1, it only includes two attributes; comparing Figs. 4-6 with Fig. 7 reveals similarly reduced data sizes for the other selected travel products; a similar result can be seen by comparing, for example, Figs. 12 and 13, where certain information attributes/fields included in the products as stored on the database and displayed to the travel agent are not included in the representation of those selections to the traveler; this appears to occur both as a result of application of the template to the product information (i.e. such as a template parameter specifying a low level of detail as shown in Fig. 6) and as a result of information being omitted by other means as described in paragraph 0093; compare with paragraph 0043 of the specification of the instant application, which appears to indicate that the size of the data record in the database is determined based on the total amount of information (such as different associated information fields/attributes) in the database entry, such that a user interface specifying only a subset of the total amount of data associated with a given travel product in the database will have a smaller data size than the data size of the travel product in its entirety); and 
transmitting the user interface information to the second computing device (e.g. paragraph 0040, providing user interface for displaying travel information to traveler; paragraph 0042, displaying contents of shopping cart to traveler; paragraph 0043, travel information sent to traveler system; paragraph 0046, shared travel information displayed on traveler system 18 by user interface provided by traveler visualization module; paragraph 0068, Fig. 9, once travel information is formatted, traveler visualization module causes HMI of traveler system to display the shared travel information).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hauviller in view of Geraci et al. (US 20140297337 A1).
With respect to claims 19 and 26, Hauviller teaches all of the limitations of claims 17 and 24 as previously discussed, and further teaches wherein the first computing device and the second computing device collaborate in a process of selecting data records stored in the database, and a service facilitates delivery of updates to the first computing device and the second computing device (e.g. paragraph 0039, query to travel database system for travel products; travel agent selecting one or more displayed travel products; traveler allowed to select/book travel products; paragraph 0040, traveler selecting displayed travel product; paragraph 0041, traveler indicating desire to book displayed travel product; choices made by traveler reflected on display provided to travel agent, enabling travel agent to see what the traveler has selected; travel agent may also book the travel product for the traveler; paragraph 0042, shopping cart allowing the travel agent and traveler to select several travel products and place them in the shopping cart; travel agent can place travel products in the shopping cart and cause the contents of the shopping cart to be displayed to the traveler; i.e. both the travel agent, using the travel agent system, and the traveler, using the traveler system, are able to collaboratively interact with the set of travel products stored in the database, such that their selections are indicated on both systems and may also be added to a shared shopping cart containing the selections).  Hauviller does not explicitly disclose that the first computing device and the second computing device subscribe to a single communications service to facilitate delivery of real-time updates to all subscribing devices.
However, Geraci teaches wherein the first computing device and the second computing device collaborate in a process of selecting data records stored in the database (e.g. paragraph 0052, community of travelers collectively browsing travel website and selecting desired community travel recommendation from among available alternatives; common web flow, such that collaborative interaction employed with the community of travelers; paragraph 0056, community shopping experience, participating in travel recommendation searching and selection process; paragraph 0074, collaborative browsing of travel recommendations on traveler devices; paragraph 0075, travelers registering their preferences during the common flow, voting for certain travel recommendations, etc.), and the first computing device and the second computing device subscribe to a single communications service to facilitate delivery of real-time updates to all subscribing devices (e.g. paragraph 0033, community travel booking operation performed within context of community session, implemented as an online/HTTP session that links together each traveler in the community; paragraph 0056, community shopping experience enables travelers in community to share same community web flow in real time; real time updates; paragraph 0076, automatically pushing/broadcasting pages to travelers; paragraph 0077, when master traveler enters data or selects option, the changes are pushed to each co-traveler such that each co-traveler is permitted to see the changes on their side in real time; master traveler moving between pages, new community common pages displayed at roughly the same time in each co-traveler browser; real time updates including both navigating to new pages and entering or changing data in existing pages are pushed to other travelers in the community).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Geraci in front of him to have modified the teachings of Hauviller (directed to travel product information sharing), to incorporate the teachings of Geraci (directed to community travel booking) to implement the system of Hauviller 
With respect to claim 20, Hauviller in view of Geraci teaches all of the limitations of claim 19 as previously discussed, and Geraci further teaches wherein the first computing device and the second computing device subscribe to the same websocket/bi-directional/full-duplex service (e.g. paragraph 0058, server utilizing web sockets, HTTP server push, pushlets, etc. to push information between server and clients).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Geraci in front of him to have modified the teachings of Hauviller (directed to travel product information sharing), to incorporate the teachings of Geraci (directed to community travel booking) to implement the system of Hauviller (which includes the capability for at least two users, such as a travel agent and a traveler, to collaborate on selecting travel products stored in a database) as a community travel booking system (as taught by Geraci), in which each user is subscribed to/linked together in a common/community session, implemented using web sockets, HTTP server push, etc., such that each traveler receives real time updates of the shared/collaborative shopping/selection interface as the various users make selections of travel products/recommendations.  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for an improved manner of coordinating the selection and booking of travel reservations for groups of travelers by utilizing community travel booking operations to book reservations for multiple travelers, allowing travelers to collaboratively search for travel recommendations and select them as 
With respect to claim 27, Hauviller in view of Geraci teaches all of the limitations of claim 26 as previously discussed, and further teaches wherein the single communications service is websocket-based (e.g. paragraph 0058, server utilizing web sockets to push information between server and clients).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Geraci in front of him to have modified the teachings of Hauviller (directed to travel product information sharing), to incorporate the teachings of Geraci (directed to community travel booking) to implement the system of Hauviller (which includes the capability for at least two users, such as a travel agent and a traveler, to collaborate on selecting travel products stored in a database) as a community travel booking system (as taught by Geraci), in which each user is subscribed to/linked together in a common/community session, implemented using web sockets, such that each traveler receives real time updates of the shared/collaborative shopping/selection interface as the various users make selections of travel products/recommendations.  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for an improved manner of coordinating the selection and booking of travel reservations for groups of travelers by utilizing community travel booking operations to book reservations for multiple travelers, allowing travelers to collaboratively search for travel recommendations and select them as a community, while also allowing travelers to avoid sharing personal or payment information as described in Geraci (paragraphs 0008-0009).
With respect to claim 21, Hauviller teaches all of the limitations of claim 17 as previously discussed, and further teaches the method further comprising: 
receiving, by the second computing device, input from a user via the user interface (e.g. paragraph 0039, traveler allowed to select/book travel products; paragraph 0040, traveler selecting displayed travel product; paragraph 0041, traveler indicating desire to book displayed travel product; paragraph 0042, traveler to selecting several travel products and place them in the shopping cart; paragraph 0068, traveler selecting product for adding to shopping cart; i.e. the traveler, using the travel system, provides inputs selecting travel products which are stored in the database); 
transmitting the input from the second computing device to the computing resource (e.g. paragraph 0037, information sharing module 51 provided by applications hosted on GDS and enabling information sharing between travel agency system and traveler system; booking module 60 residing on GDS or CSRs; paragraph 0041, Fig. 3, choices made by traveler reflected on display provided to travel agent, enabling travel agent to see what the traveler has selected; paragraph 0042, booking module 60 receiving booking request from either of agent or traveler visualization modules; shopping cart provided by booking module allowing the travel agent and traveler to select several travel products and place them in the shopping cart; paragraph 0068, traveler selecting product for adding to shopping cart; i.e. as shown in Fig. 3, where a traveler provides inputs at the traveler system 20, these inputs will be transmitted to the system hosting the information sharing module and booking module, such as the GDS, so that the selection indicated by the input can be stored in the cart and/or forwarded on for display at the travel agent system); and 
transmitting the input from the computing resource to the first computing device (e.g. paragraph 0037, information sharing module 51 provided by applications hosted on GDS and enabling information sharing between travel agency system and traveler system; booking module 60 residing on GDS or CSRs; paragraph 0041, choices made by traveler reflected on display provided to travel agent, enabling travel agent to see what the traveler has selected; i.e. traveler selections received by the information sharing module and booking module hosted on the GDS are forwarded on for viewing at the travel agent system).
Hauviller does not explicitly disclose that the input is transmitted in real time.  However, Geraci teaches receiving inputs at the second computing device, transmitting the input in real-time from the second computing device to the computing resource, and transmitting the input from the computing resource to the first computing device (e.g. paragraph 0056, co-browsing community shopping experience; viewing web flow in real time, participating in travel recommendation searching and selection process; real time updates; paragraph 0058, common web pages shared by several individuals in real time, enabling co travelers to create their trip together; paragraph 0074, master traveler delegating control to co-travelers; paragraph 0075, travelers registering preferences during common flow, voting for travel recommendations, etc.; paragraph 0077, master traveler entering data or selecting option, changes pushed to co travelers so that they are permitted to see the changes on their side in real time; real time updates pushed to other travelers in the community; i.e. a second traveler may provide selections, such as by voting on selections or making the actual selections when they have control, and these selections may be transmitted in real time within the community session and subsequently pushed to other co-travelers for viewing on their respective devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Geraci in front of him to have modified the teachings of Hauviller (directed to travel product information sharing), to incorporate the teachings of Geraci (directed to community travel booking) to implement the system of Hauviller (which includes the capability for at least two users, such as a travel agent and a traveler, to collaborate on selecting travel products stored in a database) as a community travel booking system (as taught by Geraci), in which each user is subscribed to/linked together in a common/community session such that each traveler receives real time updates of the shared/collaborative shopping/selection interface as the various users make selections of travel products/recommendations via their respective interfaces which are then transmitted to the community web server and pushed to co-travelers for viewing on their respective systems.  One of ordinary skill would have been motivated to perform such a modification in order to address a need in the art for an improved manner of coordinating the selection and booking of travel reservations for groups of travelers by utilizing community travel booking operations to book reservations for multiple travelers, allowing travelers to collaboratively search for travel recommendations and select them as a community, while also allowing travelers to avoid sharing personal or payment information as described in Geraci (paragraphs 0008-0009).
Claims 19-21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hauviller in view of McKellar (US 20030226106 A1).
With respect to claims 18 and 25, Hauviller teaches all of the limitations of claims 17 and 24 as previously discussed, and further teaches the method further comprising: 
receiving, at the computing resource, updated selection data (e.g. paragraph 0039, traveler allowed to select/book travel products; paragraph 0040, traveler selecting displayed travel product; paragraph 0042, traveler to selecting several travel products and place them in the shopping cart; travel agent can place travel products in the shopping cart; paragraph 0046, travel agent selecting shared travel information to be displayed by interacting with user interface; selecting only relevant travel information to share with the traveler; paragraph 0059, travel agent selecting product sequentially rather than at the same time; paragraph 0061, as travel products are selected, they may be added to the shopping cart; paragraph 0068, traveler selecting product for adding to shopping cart; paragraph 0069, if traveler has additional travel products they wish to purchase, process repeats, and travel agent searches for additional travel products; i.e. after receiving the initial selections by the travel agent for display at the traveler system, updated and/or additional selections may be received from either the travel agent system (such as when making sequential selections of products to display and/or add to the shopping cart) or the traveler system (such as the traveler making changes/updates to the set of selections initially selected by the travel agent and/or adding selections to the shopping cart)); 
updating, by the computing resource, the at least one data record based on the updated selection data (e.g. paragraph 0027, GDS and CSRs collectively providing travel database system; paragraph 0037, booking module residing on GDS/CSRs; paragraph 0042, booking module provides shopping cart; paragraph 0061, selected travel products added to shopping cart; paragraph 0072, booking file which includes itinerary/shopping cart from previous session; paragraph 0073, booking file retrieved from (and therefore stored in) travel database; resuming planning of trip; i.e. in response to further/sequential selections by either the agent or the traveler, travel products are added to a shopping cart, which is stored as a record in the travel database, such as in the form of a booking file, such that sequential agent and traveler selections of travel products cause the associated data record to be updated
updating, by the computing resource, the user interface information based on each updated data record to create updated user interface information (e.g. paragraph 0061, adding products to shopping cart as they are selected enables traveler to review the completed itinerary; paragraph 0069, repeating process to select additional travel products; i.e. the updated selections are reflected on the user interface generated and displayed to the traveler, such as when repeating the process to make additional or sequential selections by the agent for display to the traveler, and as the shopping cart is updated and displayed to the traveler for review);
transmitting updated user interface information to the first computing device and the second computing device (e.g. paragraph 0039, selected products displayed to traveler; paragraph 0041, traveler indicating desire to book displayed travel product; choices made by traveler reflected on display provided to the travel agent; paragraph 0059-0061, selecting travel products sequentially such as displaying selected flights, then displaying selected hotels, then displaying selected additional travel products; selected travel products added to shopping cart, enabling traveler to review the completed itinerary; paragraph 0069, if traveler not finished adding products to shopping cart, repeating the process; i.e. as the agent and traveler respectively provide updated selections of travel products in their respective interfaces, the resulting updates are made to the user interfaces at the travel agent system and the traveler system, such as a travel agent making an updated/sequential selection and causing the agent and traveler interfaces to display this new selection, or a traveler making selections from among the set of selections provided by the agent and the updated interface displaying these selections being shown at both the agent and traveler system, or when the agent or traveler causes a travel product to be added to the shopping cart, and it is correspondingly updated to reflect the selection).
Hauviller does not explicitly disclose:
generating a difference between the user interface information and the updated user interface information; and 
that the transmitted updated user interface information is the difference.

generating a difference between the user interface information and the updated user interface information (e.g. paragraph 0032, upon detecting that content of one or more components have changed, system identifies which of the other components have changed as a result of the initial change; paragraph 0033, changes referred to as deltas; paragraph 0044, server detects change by comparing current browser components to previous ones, and stores browser delta representing the change; ); and 
that the transmitted updated user interface information is the difference (e.g. paragraph 0032, transmitting contents of components having changed content to device, such as client computer, that displays the contents; paragraph 0045, server sends change information/browser delta to the client, which stored the delta and uses it to update corresponding browser components).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and McKellar in front of him to have modified the teachings of Hauviller (directed to travel product information sharing, including generating and updating synchronized collaborative user interfaces between agent and traveler systems based on selections), to incorporate the teachings of McKellar (directed to user interface delta handling in server pages) to include, when updating the user interface information (i.e. to be sent to the agent and traveler systems of Hauviller in order to display changed/updated selections of travel products), the capability to determine a difference/delta between currently displayed user interface information and updated to-be-displayed user interface information and to transmit the difference/delta to the client systems (i.e. the agent/traveler systems).  One of ordinary skill would have been motivated to perform such a modification in order to reduce required network communication bandwidth, and permit visually pleasing, flicker-free changes to graphical user interfaces as described in McKellar (paragraph 0012).
Claims 19-21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hauviller in view of Prior et al. (US 20050216281 A1).
With respect to claims 22 and 28, Hauviller teaches all of the limitations of claims 17 and 24 as previously discussed.  Although Hauviller teaches travel products which are stored as data records within a travel database (e.g. paragraph 0024, information returned from travel database system; paragraph 0027, travel products such as flights, hotel rooms, etc.; paragraph 0039, travel product from database; paragraph 0055, travel products in travel database system 22; paragraphs 0072-0073, booking file including itinerary/shopping cart retrieved from (and therefore stored on) travel database system), Hauviller does not explicitly disclose the method further comprising: 
updating one or more data records stored within said database after/in response to an update trigger event, 
wherein said update trigger event comprises receipt of an instruction to update the one or more data records, selection of a data record linked to the one or more data records, or selection of a data record linked to the one or more data records.
However, Prior teaches:
updating one or more data records stored within said database after/in response to an update trigger event (e.g. paragraph 0038, flight information messages collected from plurality of suppliers in various formats; paragraph 0047, collection system interacting with plurality of suppliers to collect flight information messages, translate to common format, and send to storage system 42; storage system 42 stores flight information; paragraph 0052, receiving flight information on continuous, periodic, or per change basis; paragraph 0053, receiving flight information messages on continuous basis, i.e. each time the flight information is updated; paragraph 0059, flight repository 90 receiving flight information from collection system; flight information stored in active flight repository; paragraph 0102, Fig. 17, step 352, flight information updates to existing records stored in active flight repository 90 replace the pertinent fields of the existing records stored in the active flight repository; paragraph 0114, active flight database 90; i.e. where receipt of a flight information message including updated flight information is analogous to an update trigger event, since it causes the repository/database to be updated with the update information), 
wherein said update trigger event comprises receipt of an instruction to update the one or more data records, selection of a data record linked to the one or more data records, or selection of a data record linked to the one or more data records (e.g. paragraph 0052, receiving flight information messages on continuous messages, i.e. each time flight information is updated; paragraph 0086, automatically sending flight information messages upon addition, change, or cancellation relating to flight number; paragraph 0102, information translated in step 218 is stored to storage system in step 220, where Fig. 17 illustrates an embodiment of step 220 and includes storing flight information updates to existing records by replacing pertinent fields of the existing records stored in the active flight repository/database 90; i.e. where the received pushed/pulled flight information message including updated flight information is, or results in, an instruction to select and update corresponding flight information data records in the repository/database, since the receipt of the message causes the system to select the pertinent record and perform the update).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Prior in front of him to have modified the teachings of Hauviller (directed to travel product information sharing, including travel products stored in a database, such as flight reservations), to incorporate the teachings of Prior (directed to a system for managing flight information) to include the capability to update the data records stored in the database (i.e. of Hauviller, such as travel product information stored in a database, including flight information), in response to a trigger event, such as receiving an instruction to update the records (i.e. as taught by Prior, such as upon receiving the updated information).  One of ordinary skill would have been motivated to perform such a modification in order to successfully collect and aggregate dissimilar flight information from a plurality of suppliers and thereby provide customers access to a large percentage of flight status information on a relatively flexible request basis designed to serve the needs of each customer individually as described in Prior (paragraph 0126).
With respect to claims 23 and 29, 
wherein the at least one data record comprises a plurality of data entries the at least one data record persists in the database after the first computing device and the second computing device have disconnected from the computing resource/device (e.g. paragraph 0024, travel products in travel database system; paragraph 0027, GDS and CSRs collectively providing travel database system that enables the travel agency system to search for an book flights, trains, hotel rooms, rental cars, and other travel products; paragraph 0037, booking module residing on GDS/CSRs; information sharing system initiated by travel agent or traveler; paragraph 0042, booking module provides shopping cart; paragraph 0061, selected travel products added to shopping cart; paragraph 0072, booking file which includes itinerary/shopping cart from previous session; paragraph 0073, booking file retrieved from travel database; Figs. 4 and 12, showing that each respective travel product includes a plurality of attributes; i.e. where each individual travel product includes a plurality of attributes and is maintained in a travel database system outside of the session between the agent and traveler, this is analogous to a data record comprising a plurality of data entities/attributes which persists in a database after first and second computing devices have disconnected, since the travel database persists separately from the agent/traveler session; moreover, where each of a plurality of selected travel products are stored within a shopping cart/booking file, which is also stored within the travel database, and this data record persists from an earlier agent/traveler session to a subsequent agent/traveler session, this is also analogous to a data record comprising a plurality of data entries which persists in the database after first and second computing devices have disconnected).  
Hauviller does not explicitly disclose:
one or more of the data entries is independently updateable within the database, and 
the method further comprising: updating the at least one data record every time one of the data entries is updated irrespective of a connection state of the first computing device and the second computing device. 
However, Prior teaches:
wherein the at least one data record comprises a plurality of data entries the at least one data record persists in the database after the first computing device and the second computing device have disconnected from the computing resource/device (e.g. paragraph 0038, storage system 42 stores flight information; paragraph 0059, flight repository 90 receiving flight information from collection system; flight information stored in active flight repository; paragraph 0096, content fields including operating carrier, operating flight number, departure airport, arrival airport, departure time, arrival time, etc.; paragraph 0114, active flight database 90; i.e. each unit of flight information is comprised of a plurality of fields and persists in the active flight repository independently of any connections by client devices querying for the information and, therefore, persists in the database after client devices have disconnected from the system);
one or more of the data entries is independently updateable within the database (e.g. paragraph 0047, collecting/receiving flight information messages and sending to storage system 42, which stores flight information; paragraph 0052, receiving flight information on continuous, periodic, or per change basis; paragraph 0053, receiving flight information messages on continuous basis, i.e. each time the flight information is updated; paragraph 0059, flight repository 90 receiving flight information from collection system; flight information stored in active flight repository; paragraph 0102, Fig. 17, step 352, flight information updates to existing records stored in active flight repository 90 replace the pertinent fields of the existing records stored in the active flight repository; i.e. where, when an update to flight information is received and only the fields of the flight information which are pertinent to the update are replaced by the update, this is analogous to at least one of the plurality of fields (i.e. data entries) of the data record (i.e. the flight information within the repository/database) being independently updateable within the database), and 
the method further comprising: updating the at least one data record every time one of the data entries is updated irrespective of a connection state of the first computing device and the second computing device (e.g. paragraph 0052, receiving flight information on continuous/periodic/per change basis; paragraph 0053 receiving flight information on a continuous basis such as each time the flight information is updated; paragraph 0102, flight information updates to existing records in repository/database replace pertinent fields of existing records in the repository/database; i.e. since new flight information containing updates is received on a continuous, periodic, or per change basis and the relevant data records, including their pertinent fields, are updated in response to the receipt of this update information, entirely by operations of backend systems, the updating of the data entries in the respective data records is performed irrespective of the connection status of any client devices/systems). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Hauviller and Prior in front of him to have modified the teachings of Hauviller (directed to travel product information sharing, including travel products stored in a database, such as flight reservations), to incorporate the teachings of Prior (directed to a system for managing flight information) to include the capability to update the data records stored in the database (i.e. of Hauviller, such as travel product information stored in a database, including flight information having a plurality of fields/attributes, and the data record stored in the database, including itinerary or shopping cart information reflecting agent/traveler selections of a plurality of travel products, such as flight information), where each data entry of the data record (i.e. attributes/fields of flight information as taught by both Hauviller and Prior and/or selected travel products in an itinerary/shopping cart as taught by Hauviller) is independently updateable and the data record is updated every time a data entry is updated irrespective of connection status of the agent/traveler devices (i.e. as taught by Prior, where updates to flight information are received on a continuous or per update basis at the system and the corresponding field of the corresponding database record is updated in response to receiving the update, and where these processes are performed independently of the connection of any client devices to the system).  One of ordinary skill would have been motivated to perform such a modification in order to successfully collect and aggregate dissimilar flight information from a plurality of suppliers and thereby provide customers access to a large percentage of flight status information on a relatively flexible request basis designed to serve the needs of each customer individually as described in Prior (paragraph 0126).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sunderesan (US 20130030949 A1) teaches community based network shopping including community shopping lists and shopping carts in which certain items displayed in the list and/or cart may not be included in the views presented to other users (see e.g. Figs. 5A-B and E, where items in the shopping list may selectively be placed in a shopping cart, and where based on various rules applicable to community members, various community members are not presented with one or more data elements included in the community shopping list).
Kilroy (US 20120185355 A1) teaches a social shopping system including shared shopping session data, shared shopping cart information, etc. (e.g. Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179